FILED
                            NOT FOR PUBLICATION                               DEC 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10150

               Plaintiff - Appellee,              D.C. No. 4:10-cr-01467

  v.
                                                  MEMORANDUM *
RUBEN PEREZ-CARDENAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David S. Doty, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ruben Perez-Cardenas appeals from the 63-month sentence imposed

following his guilty-plea conviction for re-entry after deportation, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perez-Cardenas contends that the district court procedurally erred by failing

to consider his arguments for a lesser sentence. The record belies Perez-

Cardenas’s contention. The district court listened to his arguments and rejected

them. See United States v. Rita, 551 U.S. 338, 358-59 (2007). Accordingly, the

district court did not commit plain error. See United States v. Ameline, 409 F.3d

1073, 1078 (9th Cir. 2005) (en banc).

      Perez-Cardenas also contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances and the sentencing

factors set forth in 18 U.S.C. § 3553(a), the sentence at the low-end of the

Guidelines range was reasonable. See Gall v. United States, 552 U.S. 38, 51

(2007).

      Finally, Perez-Cardenas concedes that his contention that his prior

conviction under California Penal Code § 245(a)(1) is not a crime of violence

subject to a sixteen-level enhancement is foreclosed by United States v. Grajeda,

581 F.3d 1186 (9th Cir. 2009).

      AFFIRMED.




                                          2                                      11-10150